EGAN, J.,
concurring.
I would conclude that defendant was unlawfully seized under Article I, section 9, of the Oregon Constitution1 when a police officer walked his drug dog around defendant’s car, after the officer asked for consent to use the dog to search the car and the driver and defendant, who was a passenger, had refused to give consent. Because I would conclude that defendant was unlawfully seized under Article I, section 9, and reverse and remand on that state law basis,2 that would obviate the need to address defendant’s arguments under the Fourth Amendment to the United States Constitution. Accordingly, I concur in the result, but on different grounds.
We review the denial of a motion to suppress for legal error and defer to the trial court’s findings of fact if there is constitutionally sufficient evidence in the record to support them. State v. Ehly, 317 Or 66, 75, 854 P2d 421 (1993). If the trial court did not make express findings of fact on a pertinent issue and there is evidence from which those facts could be decided more than one way, we presume that the court found the facts in a manner consistent with its ultimate conclusion. Id.
I begin with an analysis of defendant’s argument under Article I, section 9. See Sterling v. Cupp, 290 Or 611, 614, 625 P2d 123 (1981) (“The proper sequence is to analyze the state’s law, including its constitutional law, before reaching a federal constitutional claim.”).
*11“Analytically, police-citizen encounters typically fall into one of three categories that correlate the degree of intrusiveness on a citizen’s liberty with the degree of justification required for the intrusion. At one end of the continuum are mere encounters for which no justification is required. At the other end are arrests, which involve protracted custodial restraint and require probable cause. In between are temporary detentions for investigatory purposes, often termed ‘stops,’ which generally require reasonable suspicion. Both stops and arrests are seizures for constitutional purposes, while less restrictive encounters are not.”
State v. Fair, 353 Or 588, 593-94, 302 P3d 417 (2013) (citations and footnote omitted).
“The thing that distinguishes ‘seizures’ *** from [mere encounters] * * * is the imposition, either by physical force or through some ‘show of authority,’ of some restraint on the individual’s liberty.” State v. Ashbaugh, 349 Or 297, 309, 244 P3d 360 (2010). A “show of authority” is a “precise concept” that requires “a reasonable perception that an officer is exercising his or her official authority to restrain.” State v. Backstrand, 354 Or 392, 401, 313 P3d 1084 (2013). Put differently,
“a seizure exists only if the officer’s conduct would be reasonably perceived as coercive in the sense that it would cause the citizen to reasonably believe that the officer is intentionally restraining the citizen’s liberty or freedom of movement in a significant way—that is, in a way that exceeds the bounds of ordinary social encounters between private citizens.”
Id. at 400 (citing State v. Holmes, 311 Or 400, 409-10, 813 P2d 28 (1991)). Therefore, for a seizure to occur “ [explicitly or implicitly, an officer must convey to the person with whom he is dealing, either by word, action, or both, that the person is not free to terminate the encounter or otherwise go about his or her ordinary affairs.” Id. at 401-02. That inquiry is objective, and is not concerned with a person’s subjective “internalized motivations and feelings.” Id. at 413.
Given that standard, “‘law enforcement officers remain free to approach persons on the street or in public places, seek their cooperation or assistance, request or *12impart information, or question them without being called upon to articulate a certain level of suspicion in justification if a particular encounter proves fruitful.”’ Backstrand, 354 Or at 400 (quoting Holmes, 311 Or at 410). “The pivotal factor is whether the officer, even if making inquiries a private citizen would not, has otherwise conducted himself in a manner that would be perceived as a nonoffensive contact if it had occurred between two ordinary citizens.” Holmes, 311 Or at 410.
Thus, an officer’s mere inquiry of an individual is not a seizure. State v. Highley, 354 Or 459, 471, 313 P3d 1068 (2013). Rather, something more than just asking a question, requesting information, or seeking an individual’s cooperation is required of an officer’s conduct. “The ‘something more’ can be such things as the content or manner of questioning, or the accompanying physical acts by the officer, if those added factors would reasonably be construed as a ‘threatening or coercive’ show of authority requiring compliance with the officer’s request.” Backstrand, 354 Or at 403.
Consistently with the above, under Article I, section 9, passengers in a car stopped by police “without more, have not been ‘seized’ as a constitutional matter.” State v. Thompkin, 341 Or 368, 377, 143 P3d 530 (2006). A passenger in a vehicle that has been stopped is seized only when there is the imposition, either by physical force or through some show of authority, of some restraint on that individual’s liberty. State v. Ross, 256 Or App 746, 752, 304 P3d 759 (2013).
I agree with the majority that, under Article I, section 9, the officers did not seize defendant at the point at which Cardinal stopped the car and spoke to the driver. However, as explained below, I disagree with the majority’s conclusion that Dipietro did not engage in a show of authority when he brought the drug dog to defendant’s car after defendant denied consent to a search of the car with a drug dog. Consequently, I conclude that defendant was seized at this point.
The state does not argue that this issue—whether defendant was seized when Dipietro brought the drug dog *13to the car after she had refused consent—is controlled by Backstrand, or the related cases Highley and State v. Anderson, 354 Or 440, 313 P3d 1113 (2013). However, the distinction between this case and those cases provides a useful context for our analysis. In each of the Backstrand trio of cases, the Oregon Supreme Court concluded that the defendants who had briefly tendered identification to law enforcement officers in various contexts had not been seized under Article I, section 9. Backstrand, 354 Or at 415-17 (concluding that an individual’s tender of his identification to an officer in age-restricted store did not result from, nor in itself constitute, a show of authority); Anderson, 354 Or at 453-54 (same, in an apartment parking lot following a police raid of a related residence); Highley, 354 Or at 473 (same, in an apartment parking lot; additionally, an officer’s request to search the defendant’s person did not constitute a show of authority). Key to the court’s conclusions that the defendants in those cases were not seized was the fact that each of the respective defendant’s tender of identification to law enforcement officers represented a “choice to cooperate.” See id. at 469 (so characterizing the actions of the respective defendants in Backstrand, Highley, and Anderson).
Here, I confront the opposite situation. Defendant chose not to cooperate. That choice factors into the totality of the circumstances presented here and aids in the conclusion that Dipietro’s conduct constituted a show of authority for the purposes of Article I, section 9. As noted, Cardinal stopped the car defendant was traveling in, and thereby seized the driver, her companion. Within seconds, a second officer, Dipietro, who defendant knew from previous interactions, directly approached the passenger side of the vehicle where she was seated. He spoke only to defendant, and requested her consent to use a drug dog to search the car. Defendant refused to grant consent to the officer, as did the driver of the car. After defendant’s refusal, the officer began circling defendant’s car with a 90-pound German Shepherd that, as was later demonstrated, was powerful enough to physically pull Dipietro to the car.3 I conclude that, at the *14point at which Dipietro retrieved the dog in direct contradiction to defendant’s refusal to cooperate, his conduct constituted a show of authority for the purposes of Article I, section 9, because it restrained defendant’s movement in a way that transgressed ordinary social boundaries. Backstrand, 354 Or at 400.
As noted, the state argues that verbal inquires are not seizures. However, that statement is incorrect because it is overbroad; I stress that only verbal inquires, without more, are not seizures. Highley, 354 Or at 471. Consistently with that, defendant was not seized when Dipietro requested to search the car with the drug dog. However, in light of the totality of the circumstances, Dipietro’s retrieval of the drug dog after defendant and the driver refused his request for consent was “something more” that transformed the encounter into a seizure.
The next question is whether that seizure was not supported by reasonable suspicion of criminal activity— namely, that she had committed a drug crime. In particular, defendant notes that according to Cardinal’s testimony, the officers stopped the car only for equipment and traffic violations, not because of a suspected drug-related offense, and that the state did not identify any facts that would give rise to a reasonable suspicion that defendant had committed a drug crime. The state responds that the officers had reasonable suspicion because they had heard reports of drug activity and had observed heavy foot and vehicle traffic at defendant’s residence on the day in question and Dipietro recognized defendant from past contacts. I agree with defendant that the officers lacked reasonable suspicion.
A stop “must be justified by reasonable suspicion of criminal activity.” State v. Rodgers/Kirkeby, 347 Or 610, 621, 227 P3d 695 (2010). Police officers may temporarily restrain or “stop” a person only when they reasonably suspect that *15the person has committed or is about to commit a crime. ORS 131.615(1). A stop is reasonable when, under the totality of the circumstances, “a police officer is able to point to specific and articulable facts that give rise to a reasonable inference that a person has committed a crime [.]” Ehly, 317 Or at 80.
I readily conclude that the officers lacked reasonable suspicion on these facts. We have repeatedly held that “a person’s mere presence in a location associated with drug activity is insufficient to support an objectively reasonable belief that that person is engaged in drug activity.” See, e.g., State v. Bertsch, 251 Or App 128, 134, 284 P3d 502 (2012). Moreover, even if defendant’s past contacts with Dipietro were related to drug crimes—a fact not established on this record—such a fact would be of only minimal objective value. Id. at 135.
In sum, I conclude that police unlawfully seized defendant when Dipietro brought the drug dog to defendant’s car after defendant denied consent to do so and that, at that point, police lacked reasonable suspicion that defendant had committed a drug crime. Consequently, the trial court erred in denying defendant’s motion to suppress.
Accordingly, I concur that the case should be reversed and remanded, but based on Article I, section 9, and not on the Fourth Amendment.

 Article I, section 9, provides in part, “No law shall violate the right of the people to be secure in their persons, houses, papers, and effects, against unreasonable search, or seizure [.]”


 The state does not argue, and I do not conclude, that evidence obtained after the stop was sufficiently attenuated to purge it of the taint of police illegality.


 The majority contends that there is significance in the fact that Dipietro testified that he asked defendant for consent to use his drug dog to search the car, but did not, in fact, search the car in a constitutional sense, because he *14only walked the drug dog around the car. 278 Or App at 6. The question here is whether the officer engaged in a sufficient show of authority that a reasonable person would believe that he or she was not free to leave. Backstrand, 354 Or at 400. To the extent that that perception here hinges on the distinction between a constitutionally significant search and one that does not rise to that level, I decline to impute to a reasonable person the understanding of such a fine legal distinction.